Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.
Claims 1-2, 5-11, and 15-20 are amended.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
In the instant case, claims 1-20 are directed toward a medical information processing apparatus (i.e., machine). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 1, 6, and 9 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of a certain method of organizing human activity but for the recitation of generic computer components. 
Claim 1 recites: “A medical information processing apparatus, comprising: processing circuitry configured to obtain, from among medical data related to subjects, medical data in a specific time period at or earlier than a previous point in time that is earlier by a predetermined length of time than a time of occurrence of a predetermined state change in the subjects; and generate, based on information about the medical data in the specific time period, training data used to generate a trained machine-learning model configured to output information about the predetermined state change in a subject being subject to a prediction that may occur at a time later by the predetermined length of time than a time at which a medical service is provided for the subject”.
The limitations of obtain, from among medical data related to subjects, medical data in a specific time period at or earlier than a previous point in time that is earlier by a predetermined length of time than a time of occurrence of a predetermined state change in the subjects; and generate, based on information about the medical data in the specific time period, training data used to generate a trained machine-learning model configured to output information about the predetermined state change in a subject being subject to a prediction that may occur at a time later by the predetermined length of time than a time at which a medical service is provided for the subject, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of obtain and generate , which is properly interpreted as a “personal behavior”), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.  
Additionally, claim 6 recites: “A medical information processing apparatus, comprising: processing circuitry configured to obtain specific medical data in a specific time period at or earlier than a time at which a specific medical service is provided for a specific subject; and input information about the obtained specific medical data to a trained machine-learning model and cause the trained machine-learning model to output information about a predetermined state change in the specific subject that may occur at a time later by a predetermined length of time than the time at which the specific medical service is provided, the trained machine-learning model being configured to receive an input of information about medical data at or earlier than a time at which a medical service is provided for a subject being subject to a prediction and configured to output information about the predetermined state change in the subject that may occur at the time later by the predetermined length of time than the time of the medical service”.
The limitations of obtain specific medical data in a specific time period at or earlier than a time at which a specific medical service is provided for a specific subject; and input information about the obtained specific medical data to a trained machine-learning model and cause the trained machine-learning model to output information about a predetermined state change in the specific subject that may occur at a time later by a predetermined length of time than the time at which the specific medical service is provided, the trained machine-learning model being configured to receive an input of information about medical data at or earlier than a time at which a medical service is provided for a subject being subject to a prediction and configured to output information about the predetermined state change in the subject that may occur at the time later by the predetermined length of time than the time of the medical service, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of obtain, input, and receive, which is properly interpreted as a “personal behavior”), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.
Additionally, claim 9 recites: “A medical information processing apparatus, comprising: the processing circuitry configured to cause a display to display information about medical data in a specific time period at or earlier than a time at which a medical service is provided for a subject and information about a predetermined state change in the subject that may occur at a time that is later by a predetermined length of time than the time of the medical service, the information about the predetermined state change in the subject being output from a trained machine-learning model in response to input, into the model, of the information about the medical data in the specific time period”.
The limitations of display information about medical data in a specific time period at or earlier than a time at which a medical service is provided for a subject and information about a predetermined state change in the subject that may occur at a time that is later by a predetermined length of time than the time of the medical service, the information about the predetermined state change in the subject being output from a trained machine-learning model in response to input, into the model, of the information about the medical data in the specific time period, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of display, input, and output, which is properly interpreted as a “personal behavior”), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.
Dependent claims 2-5, 7-8, and 10-20 include other limitations as well as specific step of data to be processed, received, and applied, but these only serve to further limit the abstract idea and do not add and additional elements, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 6, and 9. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2:
Claims 1-20 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
Amount to mere instructions to apply an exception—for example, the recitation of “processing circuitry”, “display”, and “machine learning model”, which amount to merely invoking a computer as a tool to perform the abstract idea, e.g. see [0002], [0014], and [0023], of the present specification, and see further MPEP 2106.05(f); 
Generally linking the abstract idea to a particular technological environment or field of use, for example, “processing circuitry configured to”, “generate a trained machine-learning model configured to”, and “to a trained machine-learning model and cause the trained machine-learning model to”, which amounts to limiting the abstract idea to the field of technology/the environment of computers, see MPEP 2106.05(h); and/or
Merely acquiring information for further analysis by the system and the particular manner of acquisition is not described or shown to be important, for example, “obtain… medical data”, which amounts to insignificant extra-solution activity in the form of mere data gathering because it merely functions tangentially to the main idea of the invention and serves only to bring in the data necessary for the inventions main analysis, see MPEP 2106.05(g).
Additionally, dependent claims 2-5, 7-8, and 10-20 include other limitations, but as stated above, the limitations recited by these claims do not include any additional elements beyond those already recited in independent claims 1, 6, and 9, and hence also do not integrate the aforementioned abstract idea into a practical application.
Step 2B:
The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.
Dependent claims 2-5, 7-8, and 10-20 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent claims 1, 6, and 9, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eshelman et al. (US 20150006088 A1), hereinafter Eshelman, in view of Perera et al. (US 20200273573 A1), hereinafter Perera.
Regarding claim 1 Eshelman teaches a medical information processing apparatus comprising: processing circuitry configured to obtain, from among medical data related to subjects (Eshelman, [0030]), medical data in a specific time period at or earlier than a previous point in time that is earlier by a predetermined length of time than a time of occurrence of a predetermined state change in the subjects (Eshelman, [0034], [0035], [0042], and [0050]); and generate, on information about the medical data in the specific time period (Eshelman, [0032]), training data used to generate a model configured to output information about the predetermined state change in a subject being subject to a prediction that may occur at a time later by the predetermined length of time than a time at which a medical service is provided for the subject (Eshelman, [0042], [0043], and [0044]). Eshelman does not teach a trained machine learning model. However, Perera teaches a trained machine learning model (Perera, [0005]-[0007]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Eshelman to incorporate the teachings of Perera and account for a medical information processing apparatus, comprising: processing circuitry configured to obtain, from among medical data related to subjects, medical data in a specific time period at or earlier than a previous point in time that is earlier by a predetermined length of time than a time of occurrence of a predetermined state change in the subjects; and generate, based on information about the medical data in the specific time period, training data used to generate a trained machine-learning model configured to output information about the predetermined state change in a subject being subject to a prediction that may occur at a time later by the predetermined length of time than a time at which a medical service is provided for the subject. Doing so would provide coding a significant portion of the adverse event information (Perera, [0004]).    
Regarding claim 2 Eshelman teaches the processing circuitry is further configured to obtain sudden change information indicating whether the predetermined state change is present or absent in the subjects, and generate, as the training data, data including the information about the medical data in the specific time period and the sudden change information (Eshelman, [0043]-[0045]).
Regarding claim 3 Eshelman teaches the specific time period is a certain time period included in a day that is earlier by a predetermined number of days than a day of the occurrence of the predetermined state change (Eshelman, [0049] and [0051]-[0053]).
Regarding claim 4 Eshelman teaches the specific time period is represented by a plurality of mutually-different time periods on or earlier than a previous date that is earlier by a predetermined number of days than a day of the occurrence of the predetermined state change (Eshelman, [0049] and [0051]-[0053]).
Regarding claim 5 Eshelman teaches the specific time period is a time period selected by the processing circuitry in accordance with the information about the medical data from among a plurality of mutually- different time periods on or earlier than a previous date that is earlier by a predetermined number of days than a day of the occurrence of the predetermined state change (Eshelman, [0049] and [0051]-[0053]).
Regarding claim 6 Eshelman teaches a medical information processing apparatus, comprising: processing circuitry configured to obtain specific medical data in a specific time period at or earlier than a time at which a specific medical service is provided for a specific subject  (Eshelman, [0030]); and input information about the obtained specific medical data (Eshelman, [0034], [0035], [0042], and [0050]) to model and cause the model to output information about a predetermined state change in the specific subject that may occur at a time later by a predetermined length of time than the time at which the specific medical service is provided, the model being configured to receive an input of information about medical data at or earlier than a time at which a medical service is provided for a subject being subject to a prediction and configured to output information about the predetermined state change in the subject that may occur at the time later by the predetermined length of time than the time of the medical service (Eshelman, [0032], [0042], [0043], and [0044]). Eshelman does not teach a trained machine learning model. However, Perera teaches a trained machine learning model (Perera, [0005]-[0007]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Eshelman to incorporate the teachings of Perera and account for a medical information processing apparatus, comprising: processing circuitry configured to obtain specific medical data in a specific time period at or earlier than a time at which a specific medical service is provided for a specific subject; and input information about the obtained specific medical data to a trained machine-learning model and cause the trained machine-learning model to output information about a predetermined state change in the specific subject that may occur at a time later by a predetermined length of time than the time at which the specific medical service is provided, the trained machine-learning model being configured to receive an input of information about medical data at or earlier than a time at which a medical service is provided for a subject being subject to a prediction and configured to output information about the predetermined state change in the subject that may occur at [[a]] the time later by the predetermined length of time than the time of the medical service. Doing so would provide coding a significant portion of the adverse event information (Perera, [0004]).
Regarding claim 7 Eshelman teaches the processing circuitry is further configured to generate the trained machine-learning model by performing a machine learning process while using, as training data, the information about the medical data in the specific time period at or earlier than the time at which the medical service is provided for the subject and information about the occurrence of the predetermined state change in the subject (Eshelman, [0036], [0039], [0041]-[0043], and [0045]).
Regarding claim 8 Eshelman teaches the processing circuitry is further configured to receive, from an operator, an operation to input information indicating whether or not the predetermined state change actually occurred in response to the information output from the trained machine learning model and further arrange a result that has been input to be fed back to the information about the occurrence of the predetermined state change (Eshelman, [0030], [0036], [0039], and [0045]).
Regarding claim 9 Eshelman teaches a medical information processing apparatus, comprising: the processing circuitry configured to cause a display to display information about medical data in a specific time period at or earlier than a time at which a medical service is provided for a subject and information about a predetermined state change in the subject that may occur at a time that is later by a predetermined length of time than the time of the medical service (Eshelman, [0030], [0036], [0039], [0041]-[0043], and [0045]). Eshelman does not teach the information about the predetermined state change in the subject being output from a trained machine-learning model in response to input, into the model, of the information about the medical data in the specific time period. However, Perera teaches the information about the predetermined state change in the subject being output from a trained machine-learning model in response to input, into the model, of the information about the medical data in the specific time period (Perera, [0005]-[0007]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Eshelman to incorporate the teachings of Perera and account for a medical information processing apparatus, comprising: the processing circuitry configured to cause a display to display information about medical data in a specific time period at or earlier than a time at which a medical service is provided for a subject and information about a predetermined state change in the subject that may occur at a time that is later by a predetermined length of time than the time of the medical service, the information about the predetermined state change in the subject being output from a trained machine-learning model in response to input, into the model, of the information about the medical data in the specific time period. Doing so would provide coding a significant portion of the adverse event information (Perera, [0004]).
Regarding claim 10 Eshelman teaches the processing circuitry is further configured to cause the display to display information about specific medical data serving as basis of the information about the occurrence of the predetermined state change (Eshelman, [0031]-[0033]).
Regarding claim 11 Eshelman teaches the processing circuitry is further configured to cause the display to display information indicating a chronological trajectory of the information about the specific medical data serving as the basis of the information about the occurrence of the predetermined state change (Eshelman, [0031]-[0033]).
Regarding claim 12 Eshelman teaches the information about the occurrence of the predetermined state change is a probability of the occurrence of the predetermined state change (Eshelman, [0057]); information indicating whether the predetermined state change is present or absent (Eshelman, [0041]-[0043]); or a score indicating a degree of certainty for the occurrence of the predetermined state change (Eshelman, [0057]).
Regarding claim 13 Eshelman teaches the information about the occurrence of the predetermined state change is a probability of the occurrence of the predetermined state change (Eshelman, [0057]); information indicating whether the predetermined state change is present or absent (Eshelman, [0041]-[0043]); or a score indicating a degree of certainty for the occurrence of the predetermined state change (Eshelman, [0057]).
Regarding claim 14 Eshelman teaches the information about the occurrence of the predetermined state change is a probability of the occurrence of the predetermined state change (Eshelman, [0057]); information indicating whether the predetermined state change is present or absent (Eshelman, [0041]-[0043]); or a score indicating a degree of certainty for the occurrence of the predetermined state change (Eshelman, [0057]).
Regarding claim 15 Eshelman teaches the information about the medical data is a statistical feature value calculated from medical data in the specific time period at or earlier than the time at which the medical service is provided for the subject (Eshelman, [0036], [0039], [0041]-[0043], and [0045]).
Regarding claim 16 Eshelman teaches the information about the medical data is a statistical feature value calculated from medical data in the specific time period at or earlier than the time at which the medical service is provided for the subject (Eshelman, [0036], [0039], [0041]-[0043], and [0045]).
Regarding claim 17 Eshelman teaches the information about the medical data is a statistical feature value calculated from medical data in the specific time period at or earlier than the time at which the medical service is provided for the subject (Eshelman, [0036], [0039], [0041]-[0043], and [0045]).
Regarding claim 18 Eshelman teaches the information about the medical data is a statistical feature value calculated from medical data in the specific time period at or earlier than the time at which the medical service is provided for the subject (Eshelman, [0036], [0039], [0041]-[0043], and [0045]).
 Regarding claim 19 Eshelman teaches the information about the medical data is a relative value between a statistical feature value calculated from medical data in the specific time period at or earlier than the time at which the medical service is provided for the subject and a statistical feature value calculated from medical data in a reference time period determined for each of subjects including the subject (Eshelman, [0049] and [0051]-[0053]).
Regarding claim 20 Eshelman teaches the information about the medical data is a relative value between a statistical feature value calculated from medical data in the specific time period at or earlier than the time at which the medical service is provided for the subject and a statistical feature value calculated from medical data in a reference time period determined for each of subjects including the subject (Eshelman, [0049] and [0051]-[0053]).

	
Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive. Regarding the 35 U.S.C. 101 Rejection, Applicant argues the claims do not recite an abstract idea. Examine respectfully disagrees. The limitations of inputting, obtaining, and outputting are all steps that a person can reasonable do vis pen and paper or via a computer. Therefore, these limitations do recite an abstract idea. Furthermore, training a machine learning model is recited at a high level of generality and is merely linking the abstract idea to generic computer tools; under the broadest reasonable interpretation there is no actual training or generation of a model, and the model is not actively used to output any information. Therefore, the claims are not 101 eligible. 
Applicant’s arguments with respect to 35 U.S.C. 102 Rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 331-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686